Filed:  August 6, 1998





IN THE SUPREME COURT OF THE STATE OF OREGON
STATE OF OREGON,





	Petitioner on Review,





	v.





ADRIAN KENNETH LAYMAN,





	Respondent on Review.







(CC 10-94-07580; CA A87593; SC S44245)
	On petition for review filed May 21, 1997; resubmitted

August 4, 1998.*





	Jonathan H. Fussner, Assistant Attorney General, Salem,

filed the petition for petitioner on review.  With him on the

petition were Hardy Myers, Attorney General, and Virginia L.

Linder, Solicitor General.





	No appearance contra. 





	Before Carson, Chief Justice, and Gillette, Van Hoomissen,

Durham, and Leeson, Justices.**





	MEMORANDUM OPINION





	The petition for review is allowed.  The decision of the

Court of Appeals is vacated, and the case is remanded to the

Court of Appeals for further proceedings in light of State v.

Boone, 327 Or 307, ___ P2d ___ (1998).





	*Appeal from Lane County Circuit Court,



	 Edwin E. Allen, Judge.



	 147 Or App 225, 935 P2d 1216 (1997).













	**Fadeley, J., retired January 31, 1998, and did not

participate in this decision; Graber, J., resigned March 31,

1998, and did participate in this decision; Kulongoski, J., did

not participate in the consideration or decision of this case.